 

Case 2:19-mj-05078-DUTY Document 3 Filed 12/06/19 Pagelof2 Page ID#:35

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
gmasesoosy Novem@eat 26,2014 LAP)

 

 

 

Inventory made in the presence of :
VIVIAN LEVARIO SEMAL NO. VAITT

 

Inventory of the property taken and name of any person(s) seized:
SAMSUNG CALULAR TELEP Hot
See ATTACHED

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was retumed along with the original warrant to the
designated judge.

 

ate: _1Z ft ] 14 bee
fk, Executing Officer s signature

Kens Curae Perene [TH

Printed name and title

 

 
naeeng Case 2:19-mj-05078-DUTY Document 3 Fiteteb2hep/19 Page 2of2 Page ID #:36

Job Number Assigned To Name
TID19-03711
Accepted Date

11/26/2019
Name

Prodigalidad, Marlon

DR#
190126104
Service N

Crime
NONC
eeded

 

Cell Phone Exam _

r- Appoint
Date

 

ment

Ser # Division
36339 GND
Address
530 Ramirez St

___ Other Serivce
v)

ee re reesei

Time Location
CELL PHONE EXAM

Business

O

Will Hold For

ist Attempt E-Mail ist 2nd Attempt 3rd Attempt E-Mail 3rd

Accepted By Name
V9977 Levario, Vivian

Dept Call Back Cell
951-216-8758
Crime Date
11/21/2019

C

 

 

Device Info Authority to search: | Search Warrant ¥ | Total Devices:

 

 

 

 

 

 

 

 

 

 

# Manufacturer | Model; Usr/Pwd | SysTime | ActTime
8530706 jSAMSUNG

Version : IP: Capacity :

Frame Size : FPS/Camera : Data Requested 7

Owner : Sys Time Diff ;

Notes

  

 

 

Equipment Used/Narrative

Work Summary

Control! #

Completed By Name

Docs

Job Notes

Review
Asigned To Name Date

(J Picked Up By
Serial # Name Date

Media Numbers:

Date

|# [Date [Time [Serial [Name [Attachment | |

Man Hrs

incidents. lapdJacityerg/incidents/TIJB/IncidentEdit.as px?dr= 74909 16&ins= OK

1A
